             Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 1 of 19




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Kelsey L. Kuberka (321619)
 3   Law Offices of Todd M. Friedman, P.C.
     21550 Oxnard Street, Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: (323) 306-4234
 6
     Fax: (866)633-0228
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   kkuberka@toddflaw.com
     Attorneys for Plaintiff
 9
10                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
11
12   SIDNEY NAIMAN, on behalf of           Case No. 3:19-cv-00256-JSC
13   himself and all others similarly
     situated,                             PLAINTIFF’S MEMORANDUM
14                                         OF POINTS AND AUTHORITIES
                                           IN OPPOSITION TO
15   Plaintiff,                            DEFENDANT’S MOTION TO
                                           DISMISS PURSUANT
16                                         TO FED. R. CIV. P. 12(b)(6)
            vs.
17
                                          DATE:       April 4, 2019
18   RAYOSUN, LLC., FREEDOM               TIME:       10:00 A.M.
     SOLAR SERVICES, LLC, and DOES DEPT:              F
19                                        JUDGE:      Hon. Jacqueline S. Corley
     1 through 10, inclusive, and each of
20   them,
21
     Defendant.
22
23
24
25
26
27
28



                      OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                  Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 2 of 19




 1                                                 TABLE OF CONTENTS
 2    

 3   I.        INTRODUCTION AND RELEVANT FACTS ........................................... 1 
 4   II.       THE TELEPHONE CONSUMER PROTECTION ACT (TCPA) ............... 2 
 5
     III.  STATEMENT OF FACTS ............................................................................ 5 
 6
     IV.  LEGAL STANDARD ................................................................................... 6 
 7
 8   V.        ARGUMENT................................................................................................. 8 
 9       A.       Plaintiff Has Sufficiently Plead Vicarious Liability For Defendant’s
10       TCPA Violations. ................................................................................................. 8 
11
         B.  Plaintiff Has Alleged Sufficient Facts To Demonstrate TCPA Violations
12
         Through Use Of ATDS. ..................................................................................... 11 
13
         C.  If Plaintiff’s Pleadings Are Found Deficient, Plaintiff Respectfully Requests
14
         Tailored Discovery and Leave To Amend In Order To Cure Any Such
15
         Deficiencies. ....................................................................................................... 13 
16
17   VI.  CONCLUSION ........................................................................................... 14 

18
19    

20
21
22
23
24
25
26
27
28



                                 OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                     -i-
                Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 3 of 19




 1                                              TABLE OF AUTHORITIES
 2
     Cases 
 3
     Accounting Outsourcing, LLC v. Verizon Wireless Personal Communications,
 4
       L.P., 329 F. Supp.2d 789 (M.D. La. 2004) .......................................................... 4
 5
     American Society of Mechanical Engineers, Inc. v. Hydrolevel Corp., 456 U.S.
 6
       556 (1982) ............................................................................................................ 4
 7
     American Telephone and Telegraph Co. v. Winback and Conserve Program, Inc.,
 8
       42 F.3d 1421 (3d Cir. 1994) ................................................................................. 4
 9
     Arista Records, LLC v. Doe 3, 604 F.3d 110 (2d Cir. 2010) ................................ 12
10
     Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................... 7, 8
11
     Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ............................................... 7, 8
12
     Cafasso, U.S. ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047 (9th
13
       Cir. 2011) .............................................................................................................. 7
14
     Cahill v. Liberty Mutual Ins. Co., 80 F. 3d 336 (9th Cir. 1996) ............................. 7
15
     Erikson v. Pardus, 551 U.S. 89 (2007) ................................................................... 7
16
     Gomez v. Campbell-Ewald Co., 768 F.3d 871 (9th Cir. Cal. 2014) ................... 5, 8
17
     Ibey v. Taco Bell Corp., 2012 WL 2401972 (S.D. Cal. 2012) ............................. 12
18
     Jones v. AIG Risk Mgmt., Inc., 726 F. Supp. 2d 1049 (N.D. Cal. 2010) .............. 13
19
     Landers v. Quality Commc'ns, Inc., 771 F.3d 638 (9th Cir. 2014) ...................... 12
20
     Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000) ...................................................... 13
21
     Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025 (9th Cir. 2008) ...... 7
22
     Mey v. Monitronics Int’l, Inc., 959 F. Supp. 2d 927 (N.D. W. V.A 2013) ............ 8
23
     Meyer v. Holley, 537 U.S. 280 (2003) ............................................................ 4, 5, 8
24
     Meyer v. Portfolio Recovery Assocs., LLC, 2011 U.S. Dist. LEXIS 156610 (S.D.
25
       Cal. Sept. 14, 2011) .............................................................................................. 3
26
     Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012) ........................................ 2
27
28



                                OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                    -ii-
                Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 4 of 19




 1   Montantes v. Inventure Foods, No. 14-1128, 2014 WL 3305578 (C.D. Cal. 2014)
 2     ...................................................................................................................... 12, 13
 3   Moser v. F.C.C., 46 F. 3d 970 (9th Cir. 1995)........................................................ 3
 4   Moss v. U.S. Secret Service, 572 F.3d 962 (9th Cir. 2011) .................................... 7
 5   Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530 (9th Cir. 1984) ............... 7
 6   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946 (9th Cir. 2009) .................. 2, 3
 7   Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011) .......................................................... 7
 8   Wilson v. Metals USA, Inc., No. 12-0568, 2012 WL 4888477 (E.D. Cal. 2012) . 13
 9   Yang v. DTS Financial Group, 570 F. Supp. 2d 1257 (S.D. Cal. 2008) ................ 7
10   Statutes 
11   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. ...................... passim
12
     Other Authorities 
13
     Restatement 3d of Agency, § 4.01 ........................................................................ 11
14
15   Rules 
16   Fed. R. Civ. P. 12(b)(6).................................................................................. passim
17   Regulations 
18   2013 FCC Order, Declaratory Ruling, 28 FCC Rcd 6574 (May 13, 2013) 1, 10, 11
19   47 CFR 64.1200(f)(9) ............................................................................................. 4
20   F.C.C. Comm’n Order No. 03-153 ......................................................................... 2
21   In the Matter of The Joint Petition Filed by Dish Network, LLC, et al., CG
22     Docket No. 11-50 (FCC 13-54), 28 FCC Rcd 6574 (2013) ................... 4, 5, 8, 10
23   Rules and Regulations Implementing The Telephone Consumer Protection Act of
24     1991, 18 F.C.C.R. 14014 (2003) .......................................................................... 2
25
26
27
28



                               OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                   -iii-
              Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 5 of 19




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION AND RELEVANT FACTS
 3           Plaintiff’s individual claims stem from an unsolicited call that Plaintiff
 4   Sidney Naiman (“Plaintiff”) received on or around October 12, 2017, advertising
 5   Defendant Rayosun, LLC’s solar power services. Plaintiff is one of thousands if
 6   not millions of consumers across the nation who have received such obnoxious and
 7   intrusive robo-calls from Defendant and its agents, calls which Plaintiff alleges
 8   violate the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 9           On or around October 15, 2017, Plaintiff received another call from
10   Defendant Rayosun, LLC. Plaintiff was informed that Defendant Rayosun, LLC
11   would be sending Bob Gunthy, Solar Consultant of Defendant Rayosun, LLC for
12   a consultation. Bob Gunthy called Plaintiff, identifying himself as Solar Specialist
13   for Defendant Freedom Solar Services, LLC.
14           Plaintiff alleges that Defendants’ business model is a maze of companies,
15   each acting on behalf of each other. Defendant attempts to shield itself from
16   vicarious and direct liability by adding layers of LLC’s between it and its agents.
17   Plaintiff alleges that Defendants’ business model and practices make each directly,
18   and vicariously liable for the alleged TCPA violations at issue in this case, under
19   the well-established guidance set forth by the FCC in its 2013 omnibus order.1
20           Defendant’s Motion to Dismiss fails to identify a legitimate basis warranting
21   a dismissal of Plaintiff’s and the putative class members’ claims, without an
22   adjudication on the merits, or any opportunity for discovery.            The crux of
23   Defendant’s motion rests on an erroneous assertion that Plaintiff has not pled (and
24   cannot plead) that Defendants placed the calls to Plaintiff’s cellular phone using an
25   Automatic Telephone Dialing System, which Plaintiff alleges, or that Defendant is
26   liable for these calls even if they do. This is simply incorrect.
27           It is unclear how Defendant can assert that Plaintiff has not and cannot allege
28
     1
         2013 FCC Order, Declaratory Ruling, 28 FCC Rcd 6574 (May 13, 2013).

                         OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                             -1-
             Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 6 of 19




 1   the requisite minimal particularity to overcome Fed. R. Civ. P. 12(b)(6) and its
 2   liberal pleadings standards. Defendant seems to be asking the Honorable Court to
 3   make a merits decision on the pleadings. Despite not once denying that it uses an
 4   ATDS or that its distributors and/or employees placed this call to Plaintiff’s cell
 5   phone without his consent, Defendant wastes the Court and parties’ time with a
 6   motion that asks the Court to end this class action lawsuit without an opportunity
 7   to conduct basic discovery. Plaintiff has pled more than sufficient facts establishing
 8   that he and the putative class are entitled to relief on their TCPA claims. The
 9   Honorable Court should deny Defendant’s Motion to Dismiss in its entirety.
10   II.   THE TELEPHONE CONSUMER PROTECTION ACT (TCPA)
11         Congress enacted The Telephone Consumer Protection Act, 47 U.S.C. § 227
12   et seq. (“TCPA”) amid outrage from consumers “over the proliferation of intrusive,
13   nuisance [telemarketing] calls to their homes.” Mims v. Arrow Fin. Servs., LLC,
14   132 S. Ct. 740, 745 (2012) (citation and internal quotation marks omitted).
15         Congress enacted the TCPA in 1991 amidst an unprecedented increase in the
16   volume of telemarketing calls to consumers in America. The TCPA combats the
17   threat to privacy2 being caused by the automated marketing practices, stating it is
18   unlawful:
19                (A) to make any call (other than a call made for
                  emergency purposes or made with the prior express
20                consent of the called party) using any automatic
21   2
       Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009) (The
22   “TCPA was enacted in response to an increasing number of consumer complaints
23   arising from the increased number of telemarketing calls,” and that “consumers
     complained that such calls are a ‘nuisance and an invasion of privacy.’”). The
24
     Federal Communications Commission (“FCC”) confirmed in 2003 that
25   “telemarketing calls are even more of an invasion of privacy than they were in
26
     1991,” and “we believe that the record demonstrates that telemarketing calls are a
     substantial invasion of residential privacy, and regulations that address this
27   problem serve a substantial government interest.” Rules and Regulations
28   Implementing The Telephone Consumer Protection Act of 1991, 18 F.C.C.R. 14014
     (2003), F.C.C. Comm’n Order No. 03-153, modified by 18 F.C.C.R. 16972.

                       OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                           -2-
             Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 7 of 19




 1                telephone dialing system or an artificial or prerecorded
                  voice—. . .
 2                (iii) to any telephone number assigned to a paging
 3                service, cellular telephone service...
 4   47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added). According to the express text of
 5   the TCPA, the statute requires the calls to be made with an ATDS, which Congress
 6   defines as “equipment which has the capacity (A) to store or produce telephone
 7   numbers to be called, using a random or sequential number generator; and (B) to
 8   dial such numbers.” 47 U.S.C. § 227(a)(1) (emphasis added).
 9         To demonstrate a TCPA violation, Plaintiff need only show that Defendant
10   (1) placed a call using an automatic telephone dialing system; (2) to any telephone
11   number assigned to a cellular telephone service; (3) without the prior express
12
     consent of the Plaintiff.3 See Meyer v. Portfolio Recovery Assocs., LLC, 2011 U.S.
13
     Dist. LEXIS 156610, *21 (S.D. Cal. Sept. 14, 2011). Section 227(b)(1) of the
14
     TCPA expressly applied to “any call” made using an ATDS. 47 U.S.C. § 227(b)(1).
15
     The Ninth Circuit has held that this section of the TCPA should be analyzed as a
16
     content-neutral regulation. Moser v. F.C.C., 46 F. 3d 970, 973 (9th Cir. 1995). A
17
     single automated call placed via an ATDS without prior express consent violates
18
     the TCPA. See Satterfield, 569 F. 3d at 956.
19
20
           The Federal Communications Commission (“FCC”) is expressly granted the

21   authority to “prescribe regulations to implement the requirements” of the TCPA.

22   47 U.S.C. § 227(b)(2). On May 9, 2013, the FCC issued a Declaratory Ruling,
23   which addressed whether and when the TCPA contemplates indirect liability for
24   unlawful calls made by an independent telemarketer. In issuing said Declaratory
25   Ruling, the FCC held that an entity “may be held vicariously liable under federal
26   3
       Notably, Defendant does not challenge the sufficiency of Plaintiff’s allegation
27   that Plaintiff was called on his “cellular” telephone, or that the calls were placed
28   without prior express consent of Plaintiff, which must mean that Defendant
     believes these elements are properly pled.

                       OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                           -3-
             Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 8 of 19




 1   common law agency principles for a TCPA violation by a third-party
 2   telemarketer.”4 In the Matter of The Joint Petition Filed by Dish Network, LLC, et
 3   al., CG Docket No. 11-50 (FCC 13-54), 28 FCC Rcd 6574, 6582 ¶ 24 (2013) (“2013
 4   FCC Ruling”). In so ruling, the FCC held as follows:
 5         “In doing so, we clarify that while a seller does not generally “initiate”
 6         calls made through a third-party telemarketer within the meaning of
           the TCPA, it nonetheless may be held vicariously liable under federal
 7
           common law principles of agency for violations of either section
 8         227(b) or section 227(c) that are committed by third-party
 9
           telemarketers” (2013 FCC Order at ¶ 1).
           “a seller may be liable for violations by its representatives under a
10
           broad range of agency principles, including not only formal agency,
11         but also principles of apparent authority and ratification.” Id. at ¶ 28.5
12
           “The classical definition of “agency” contemplates “the fiduciary
13         relationship that arises when one person (a ‘principal’) manifests
14         assent to another person (an ‘agent’) that the agent shall act on the
15   4
       “The term seller means the person or entity on whose behalf a telephone call or
16   message is initiated for the purpose of encouraging the purchase or rental of, or
     investment in, property, goods, or services, which is transmitted to any person.” 47
17   CFR 64.1200(f)(9).
     5
18     Meyer v. Holley, 537 U.S. 280, 285 (2003) (holding that Fair Housing Act imposes
     vicarious liability for racial discrimination according to traditional agency
19
     principles, as outlined in HUD regulations); American Society of Mechanical
20   Engineers, Inc. v. Hydrolevel Corp., 456 U.S. 556, 565-574 (1982) (holding that
21   “general principles of agency law,” including “apparent authority theory,” may
     establish a basis for liability in private antitrust actions under 15 U.S.C. § 15);
22   American Telephone and Telegraph Co. v. Winback and Conserve Program, Inc.,
23   42 F.3d 1421, 1427-1440 (3d Cir. 1994) (general agency principles, including
     apparent authority, apply to determine liability in private damages action for
24
     alleged false designation of origin under section 43(a) of the Lanham Act, 15
25   U.S.C. § 1125(a)); Accounting Outsourcing, LLC v. Verizon Wireless Personal
26
     Communications, L.P., 329 F. Supp.2d 789, 794-95, 805-06 (M.D. La. 2004)
     (liability in private TCPA action under section 227(b)(3) for violation of
27   prohibitions against unsolicited fax advertisements may be predicated on agency
28   doctrines of vicarious liability, because to construe the statute otherwise would
     effectively allow “an end-run around the TCPA’s prohibitions”).

                       OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                           -4-
             Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 9 of 19




 1          principal’s behalf and subject to the principal’s control.” Potential
            liability under general agency related principles extends beyond
 2          classical agency, however. A principal may be liable in circumstances
 3          where a third party has apparent (if not actual) authority. Such
            “[a]pparent authority holds a principal accountable for the results of
 4
            third-party beliefs about an actor’s authority to act as an agent when
 5          the belief is reasonable and is traceable to a manifestation of the
 6
            principal.” Other principles of agency law may support liability in
            particular cases. For example, a seller may be liable for the acts of
 7          another under traditional agency principles if it ratifies those acts by
 8          knowingly accepting their benefits. Such ratification may occur
            “through conduct justifiable only on the assumption that the person
 9          consents to be bound by the act’s legal consequences.”” Id. at ¶ 34.
10
            “While section 227(b) does not contain a provision that specifically
11
            mandates or prohibits vicarious liability, we clarify that the
12          prohibitions contained in section 227(b) incorporate the federal
13          common law of agency and that such vicarious liability principles
            reasonably advance the goals of the TCPA.” Id. at ¶ 35.
14
            In considering the issue of vicarious liability under the TCPA, the 9th Circuit
15
     echoed the FCC’s ruling in stating that the TCPA “is silent as to vicarious liability.
16
     We therefore assume that Congress intended to incorporate ‘ordinary tort-related
17
     vicarious liability rules.’” Gomez v. Campbell-Ewald Co., 768 F.3d 871, 877 (9th
18
     Cir. Cal. 2014) (citing Meyer v. Holley, 537 U.S. 280, 285 (2003)).
19
20
     III.   STATEMENT OF FACTS6

21          Plaintiff alleges that beginning in or around October of 2017, including on

22   October 12, 2017, Defendants contacted Plaintiff on his cellular telephone, ending
23   in -6443, from telephone numbers (925) 304-1015, (951) 639-6116, and (818) 818-
24   9869, in an attempt to solicit Defendants’ services. Compl., Dkt. No. 1, ¶¶ 8-10.
25
     6
26
      Plaintiff’s factual allegations span a robust 20 pages of the revised First Amended
     Complaint, and include 40 pages of exhibits. Id. at ¶¶ 6-40 and Ex. A-D. For the
27   sake of brevity, and because Defendant’s recitation of the facts leaves out and
28   misstates several critical issues, Plaintiff presents this supplemental statement of
     facts.

                        OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                            -5-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 10 of 19




 1         Plaintiff alleges that he received a call in the following days from an
 2   individual identifying himself as a representative of Rayosun, who engaged in
 3   further efforts to solicit Defendants’ services. Defendants’ representative sent
 4   Plaintiff emails containing various materials from Defendants regarding their solar
 5   power services. Plaintiff alleges that Defendants utilized an “automatic telephone
 6
     dialing system”, as defined by 47 U.S.C. § 227(a)(1) (“ATDS”), in order to place
 7
     the automated robo calls to Plaintiff despite Plaintiff’s number registered on the
 8
     National Do-Not-Call Registry. Id. at ¶¶ 13-19. Further, Plaintiff has never been
 9
     a customer of Defendants’ services and never provided any personal information
10
     to Defendants. Thus, Defendants never received Plaintiff’s “prior express consent”
11
     to receive calls using an automatic telephone dialing system or an artificial or
12
     prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
13
14
     Id.

15         Plaintiff further alleges that each Defendant was acting as “an agent and/or

16   employee of each of the other Defendants” under a theory of Agency and/or
17   Vicarious Liability. Compl. at ¶ 7. In fact, the Employee who contacted Plaintiff
18   sent him emails to follow up on the robocalls, which contained information from
19   both Rayosun and Freedom Solar Services, LLC, which coincidentally shares
20   similar agents for service of process according to the California Secretary of State
21   as Freedom Forever, LLC, and both Freedom Solar Services and Freedom Forever,
22   LLC share owners and shareholders.7
23
     IV.   LEGAL STANDARD
24
           A Fed. R. Civ. P. 12(b)(6) motion to dismiss is properly granted where the
25
     complaint fails to assert “enough facts to state a claim to relief that is plausible on
26
27   7
       Plaintiff through diligence, has discovered five (5) other possible entities
28   sharing similar characteristics, and anticipates after sufficient discovery, a motion
     to amend the pleadings to allege further identities of the DOE Defendants.

                        OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                            -6-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 11 of 19




 1   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). However,
 2   “specific facts are not necessary.” Moss v. U.S. Secret Service, 572 F.3d 962, 968
 3   (9th Cir. 2011) (quoting Erikson v. Pardus, 551 U.S. 89, 93 (2007)); see also
 4   Cafasso, U.S. ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1055
 5   (9th Cir. 2011) (plausibility standard does not require “the who, what, when, where
 6   and how of the misconduct alleged.”). Nor is the “[t]he standard at this stage...that
 7   plaintiff’s explanation must be true or even probable.” Starr v. Baca, 652 F.3d
 8   1202, 1216-17 (9th Cir. 2011). Claims have “facial plausibility when the plaintiff
 9   pleads factual content that allows the court to draw the reasonable inference that
10   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
11   662, 678 (2009) (citing Bell Atl. Co. v. Twombly, 550 U.S. 554, 556 (2007)).
12         In order to survive a 12(b)(6) motion,8 a complaint need not state detailed
13   factual allegations.   Id. at 555.    In deciding a 12(b)(6) motion and when
14   considering the legal sufficiency of a claim, courts accept factual allegations as
15   true, drawing all reasonable inferences therefrom in the favor of the nonmoving
16   party. Cahill v. Liberty Mutual Ins. Co., 80 F. 3d 336, 337-38 (9th Cir. 1996). The
17   Ninth Circuit has held that a complaint should not be dismissed under a Rule
18   12(b)(6) motion “unless it appears beyond a reasonable doubt that the plaintiff can
19   prove no set of facts in support of his claim which would entitle him to relief.”
20   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008)
21   (citing Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir.
22   1984)).9
23
     8
       Defendant vaguely references Rule 9’s heightened particularity standards, but
24
     cites not a single case that holds that this standard, which is typically reserved for
25   claims involving fraud (see Ashcroft v. Iqbal), applies to TCPA claims. That is
26
     because there is no such case law, and because this standard does not apply.
     Defendant has filed a Motion to Dismiss pursuant to F.R.C.P. 12(b)(6), and this is
27   the only lens through which Plaintiff’s claims should be viewed.
     9
28     See, e.g., Yang v. DTS Financial Group, 570 F. Supp. 2d 1257 (S.D. Cal. 2008)
     (denying motion to dismiss and motion for summary judgment prior to discovery).

                       OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                           -7-
              Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 12 of 19




 1   V.       ARGUMENT
 2            A. PLAINTIFF HAS SUFFICIENTLY PLEAD VICARIOUS LIABILITY FOR
                 DEFENDANT’S TCPA VIOLATIONS.
 3
              Defendant argues Plaintiff has failed to allege that “Defendant Freedom
 4
     Forever contacted Plaintiff through any telephonic means.” [Defendant’s Motion,
 5
     6:1-3.] Defendant’s liability, however, does not hinge solely on whether Defendant
 6
     Freedom Forever placed the call.10 Instead, it is well-established that even where
 7
     an individual Defendant does not place a call, they may be liable through the
 8
 9
     doctrine of vicarious liability, based on the actions and circumstances of another

10   party.
11            An entity “may be held vicariously liable under federal common law agency
12   principles for a TCPA violation by a third-party telemarketer.” 2013 FCC Ruling
13   at ¶ 24. This application of vicarious liability principles includes formal agency,
14   apparent authority, and ratification, each of which has been upheld by the Ninth
15   Circuit. Gomez v. Campbell-Ewald Co., 768 F.3d 871, 877 (9th Cir. Cal. 2014)
16   (citing Meyer v. Holley, 537 U.S. 280, 285 (2003)). The court in Mey v. Monitronics
17   Int’l, Inc., 959 F. Supp. 2d 927 (N.D. W. V.A 2013) in ruling on a motion for
18   summary judgment, faced the issue of vicarious liability for calls allegedly placed
19
     on defendants’ behalf by defendant Versatile Marketing Solutions, Inc. in violation
20
     of the TCPA.
21
              Plaintiff must only demonstrate that the Complaint asserts authority and
22
     ratification issues, sufficient to assert a “plausible” claim for relief, which permits
23
     the Court to draw reasonable inferences of liability. Ashcroft v. Iqbal, 556 U.S.
24
     662, 678 (2009) (citing Twombly, 550 U.S. at 556).
25
26
27
     10
28     Defendant Freedom Forever does not dispute the calls alleged, instead, disputes
     they placed the call on their own behalf.

                         OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                             -8-
              Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 13 of 19




 1            Here, Plaintiff alleges that each Defendant was acting as “an agent and/or
 2   employee of each of the other Defendants” under a theory of Agency and/or
 3   Vicarious Liability. Compl. at ¶ 7. In fact, the Employee who contacted Plaintiff
 4   sent him emails to follow up on the robocalls, which contained information from
 5   both Rayosun and Freedom Solar Services, LLC, which coincidentally shares
 6
     similar agents for service of process according to the California Secretary of State
 7
     as Freedom Forever, LLC, and both Freedom Solar Services and Freedom Forever,
 8
     LLC share owners and shareholders.
 9
           “Apparent authority is the power held by an agent or other actor to affect a
10
     principal’s legal relations with third parties when a third party reasonably believes
11
     the actor has authority to act on behalf of the principal and that belief is traceable
12
     to the principal’s manifestations.” Restatement 3d of Agency, § 2.03. In order to
13
     reach a finding of apparent authority on the part of Freedom Forever, LLC, the
14
     Court need not find that Freedom Forever, LLC itself directly communicated with
15
     Plaintiff or those similarly situated.       A Principal may make manifestations
16
     regarding an agent’s authority in many ways. In some settings, the principal’s acts
17
     speak so loudly that explicit verbal communication is unnecessary. Similarly, an
18
     indirect route of communication between a principal and third party may suffice,
19
     especially when it is consistent with practice in the relevant industry. A principal
20
     may also make a manifestation by placing an agent in a defined position in an
21
     organization or by placing an agent in charge of a transaction or situation. Third
22
     parties who interact with the principal through the agent will naturally and
23
     reasonably assume that the agent has authority to do acts consistent with the agent’s
24
     position or role unless they have notice of facts suggesting that this may not be so.
25
     Id.
26
27
           Additionally:

28
              If a principal has given an agent general authority to engage in a class
              of transactions, subject to limits known only to the agent and the


                           OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                               -9-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 14 of 19




 1         principal, third parties may reasonably believe the agent to be
           authorized to conduct such transactions and need not inquire into the
 2         existence of undisclosed limits on the agent’s authority. Id.
 3
           In delineating when apparent authority can be found so as to result in
 4
     vicarious liability under the TCPA on the part of a seller for the conduct of a
 5
     telemarketer, the 2013 FCC Ruling listed six different factors that can be an
 6
     indication of apparent authority:
 7
                  1. “[e]vidence that the seller allows the outside sales entity access to
 8                   information and systems that normally would be within the seller’s
 9                   exclusive control”
10                2. “access to detailed information regarding the nature and pricing of
                     the seller’s products and services or to the seller’s customer
11                   information”
12                3. “[t]he ability by the outside sales entity to enter consumer
13                   information into the seller’s sales or customer systems”
14                4. “the authority to use the seller’s trade name, trademark and service
                     mark”
15
                  5. “that the seller approved, wrote or reviewed the outside entity’s
16                   telemarketing scripts”
17                6. “if the seller knew (or reasonably should have known) that the
18                   telemarketer was violating the TCPA on the seller’s behalf and the
                     seller failed to take effective steps within its power to force the
19
                     telemarketer to cease that conduct.
20
           The FCC went on to observe that “at a minimum, evidence of these kinds of
21
     relationships – which consumers may acquire through discovery, if they are
22
     not independently privy to such information – should be sufficient to place upon
23
     the seller the burden of demonstrating that a reasonable consumer would not
24
     sensibly assume that the telemarketer was acting as the seller’s authorized agent….
25
     nothing in our ruling requires a consumer to prove at the time of their complaint
26
     (rather than reasonably allege) that a call was made on the seller’s behalf” 2013
27
     FCC Order at ¶ 46 and Ftn. 139.
28



                       OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                           -10-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 15 of 19




 1         Here, Plaintiff’s allegations delineate that each of the three named
 2   Defendants acted on behalf of each other, and further employed the same
 3   representatives, employees and agents, such that only the name differentiates one
 4   from another. There exists no other relationship between Defendants to more
 5   clearly demonstrate the requirements outlined in the 2013 FCC Order on apparent
 6   authority. Plaintiff alleges that these Defendants are given free-access to each
 7   other’s trade secrets, including marketing materials, and other proprietary
 8   information available to employees. Additionally, emails sent from Defendants’
 9   representative use similar logos and auto-generated language within the
10   communications. Finally, Plaintiff alleges that each of the Defendants knew about
11   the TCPA violations being committed by its shared employees and agents, and not
12   only turned a blind eye, but actively promoted this conduct, for pecuniary gain.11
13
           Plaintiff is not required to prove his case without the benefit of discovery.
14
     Plaintiff has clearly alleged sufficient facts to withstand Defendant’s motion
15
     pursuant to F.R.C.P. 12(b)(6), and further anticipates overwhelming evidence of
16
     co-mingled liability against numerous Defendants in addition to Freedom Forever,
17
     LLC. What is abundantly clear is that Plaintiff’s allegations far surpass the minimal
18
     pleadings standards of Rule 12(b)(6). Defendant’s Motion should be summarily
19
     denied.
20
           B.     PLAINTIFF HAS ALLEGED SUFFICIENT FACTS TO DEMONSTRATE
21                “KNOWING AND/OR WILLFUL” TCPA VIOLATIONS THROUGH USE
22                OF ATDS.
23
           11
               (1) Ratification is the affirmance of a prior act done by another, whereby
24
     the act is given effect as if done by an agent acting with actual authority. (2)
25          A person ratifies an act by (a) manifesting assent that the act shall affect the
26
     person's legal relations, or (b) conduct that justifies a reasonable assumption that
     the person so consents. Restatement 3d of Agency, § 4.01. “[K]nowing acceptance
27   of the benefit of a transaction ratifies the act of entering into the transaction. This
28   is so even though the person also manifests dissent to becoming bound by the act’s
     legal consequences.” Id., Comment d., ¶ 2.

                        OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                            -11-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 16 of 19




 1         Defendant further argues Plaintiff has “not sufficiently pled the use of an
 2   ATDS,” relying on dicta12 from Ibey v. Taco Bell Corp., which states “[p]laintiff
 3   neither specifies that the device [used to place the communications] has the
 4   capacity to store or produce telephone numbers nor that the system uses random or
 5   sequential number general [sic] to text message the numbers. [Ibey v. Taco Bell
 6   Corp., 2012 WL 2401972 (S.D. Cal. 2012)] at *9.” [Motion, 5:10-16.]13
 7         The Ninth Circuit has recognized that the level of detail required to state a
 8   plausible claim can vary depending on the information available to the plaintiff:
 9         Obviously, with the pleading of more specific facts, the closer the complaint
10   moves toward plausibility. [But] we decline to make the approximation of overtime
11   hours the sine qua non of plausibility for claims brought under the FLSA. After all,
12   most (if not all) of the detailed information concerning [those facts] is in the control
13   of the defendants.
14         Landers v. Quality Commc'ns, Inc., 771 F.3d 638, 645 (9th Cir. 2014). The
15   Second Circuit has found the “Twombly plausibility standard . . . does not prevent
16   a plaintiff from ‘pleading facts alleged “upon information and belief’ ” where the
17   facts are peculiarly within the possession and control of the defendant.” Arista
18   Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010).
19         In Montantes v. Inventure Foods, the Court rejected the defendants'
20   argument that the plaintiff failed to allege the equipment the defendant used to
21   answer the plaintiff's calls. Montantes v. Inventure Foods, No. 14-1128, 2014 WL
22   3305578, *4-7 (C.D. Cal. 2014) After thorough examination of decisions upheld in
23   various Circuits, Montantes held the plaintiff “cannot be expected to know at this
24
25   12
        Defendant further asserts Plaintiff has failed to plead sufficient facts to
26
     determine “knowing and/or willful” violations, but cites no authority for this
     position.
27   13
        In addition to Ibey, Defendant cites to several other Circuit Court decisions that
28   relate to sufficiency of the pleadings with regard to alleging violations of the
     TCPA through the use of text messaging, which is not at issue in this case.

                          OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                              -12-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 17 of 19




 1   time what [kind] of phone was used to answer her call; that information is
 2   peculiarly within the [defendant's] possession and control[.]” Id. at *7.
 3          Here, there is no distinction: consumers, like Naiman, are almost never in a
 4   position to identify the equipment used to place calls to them. Therefore, Twombly
 5   and Iqbal do not preclude Plaintiff’s allegations. 14
 6         C.     IF PLAINTIFF’S PLEADINGS ARE FOUND DEFICIENT, PLAINTIFF
                  RESPECTFULLY REQUESTS TAILORED DISCOVERY AND LEAVE TO
 7                AMEND IN ORDER TO CURE ANY SUCH DEFICIENCIES.
 8          If a Rule 12(b)(6) motion is granted, the “court should grant leave to amend
 9   even if no request to amend the pleading was made, unless it determines that the
10   pleading could not possibly be cured by the allegation of other facts.” Lopez v.
11   Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc) (internal quotation marks and
12   citations omitted).
13          Further, even if this Court dismisses a claim for failure to allege detail, the
14   Court is within its authority to permit tailored discovery needed to supply the
15   missing detail. See Jones v. AIG Risk Mgmt., Inc., 726 F. Supp. 2d 1049, 1056
16   (N.D. Cal. 2010) (Court had “ability to permit . . . discovery [of corporate
17   defendant's separate roles in alleged facts] in even in the face of dismissal for failure
18   to satisfy Iqbal and Twombly where, as here, relevant evidence is solely within the
19   province of Defendants, leaving open the possibility of further amendment”;
20   quoted and followed by Wilson v. Metals USA, Inc., No. 12-0568, 2012 WL
21   4888477, *12 (E.D. Cal. 2012) (granting leave for “limited, reasonable, tailored
22   discovery . . . in support of its allegations of successor liability”)).
23
24   14
       Defendant’s Motion with regard to Plaintiff’s claims for “knowing and/or
25   willful” TCPA violations and the Third and Fourth Claims merely states
26
     “Defendants [sic] incorporate all arguments raised hereinabove.” Plaintiff cannot
     possibly anticipate any and all arguments that Defendant could raise in reply to
27   Plaintiff’s Opposition, and hereby reserve the right to object to any argument
28   raised on these issues, not specifically addressed in Defendant’s Motion, and
     elaborated for each issue.

                        OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                            -13-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 18 of 19




 1   VI.   CONCLUSION
 2         For the foregoing reasons, Plaintiff respectfully requests the Court deny
 3   Defendant’s Motion to Dismiss. Alternatively, should the Court be inclined to
 4   grant Defendant’s Motion to Dismiss, Plaintiff respectfully requests an opportunity
 5   to conduct discovery to address such deficiencies and leave to amend Plaintiff’s
 6   Complaint.
 7
 8   Dated: March 11, 2019           Respectfully submitted,

 9                                   LAW OFFICES OF TODD M. FRIEDMAN, PC
10
11
                                         By: /s Kelsey L. Kuberka
12                                          Kelsey L. Kuberka, Esq.
13                                          Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                       OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                           -14-
            Case 3:19-cv-00256-JSC Document 10 Filed 03/11/19 Page 19 of 19




 1                            CERTIFICATE OF SERVICE
 2   Filed electronically on this 11th day of March, 2019, with:
 3
     United States District Court CM/ECF system
 4
 5   Notification sent electronically on this 11th day of March, 2019, to:
 6
     Honorable Jacqueline Scott Corley
 7   United States District Court
 8   Northern District of California
 9   And all Counsel of Record as Recorded on the Electronic Service List.
10
11   This 11th Day of March, 2019
12
     s/Todd M. Friedman, Esq.
13   Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                       OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                           -1-
